        Case 1:20-cv-11889-MLW Document 159 Filed 07/15/21 Page 1 of 5




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS



  DR. SHIVA AYYADURAI,

                                 Plaintiff,

                            v.                             CIVIL ACTION
                                                           NO. 1:20-cv-11889-MLW
  WILLIAM FRANCIS GALVIN, in his official
  capacity as the Secretary of the Commonwealth
  of Massachusetts and his individual capacity,
  MICHELLE TASSINARI, in her individual
  capacity, DEBRA O’MALLEY, in her individual
  capacity, AMY COHEN, in her individual capacity,
  and NATIONAL ASSOCIATION OF STATE
  ELECTION DIRECTORS

                         Defendant.



     OPPOSITION TO PLAINTIFF’S MOTION FOR EXTENSION OF TIME BY
   SECRETARY WILLIAM FRANCIS GALVIN, MICHELLE TASSINARI, DEBRA
 O’MALLEY, THE NATIONAL ASSOCIATION OF STATE ELECTION DIRECTORS,
                          AND AMY COHEN

       Defendants Secretary William Francis Galvin, Michelle Tassinari, Debra O’Malley, the

National Association of State Election Directors, and Amy Cohen hereby submit this opposition

to Plaintiff’s motion seeking a six-week extension of the deadline that this Court set on June 16,

2021 [Dkt. No. 149] requiring Plaintiff to file by July 15, 2021 any new proposed amended

complaint or a motion for leave to file such an amended complaint. Plaintiff has moved for a

further extension because he made a clear-eyed choice to fire his former counsel on July 13,

2020, knowing that his amended complaint was due just two days later. Defendants oppose this

motion for an extension not only because it would upset the schedule that the Court carefully


                                                 1
         Case 1:20-cv-11889-MLW Document 159 Filed 07/15/21 Page 2 of 5




crafted at the June status hearing, but also because this request prejudices the ability of the

Defendants – particularly the individuals sued in their personal capacities – to vindicate promptly

their various immunities from suit and their motions to dismiss.

       After months of litigation involving three iterations of complaints and various motions to

dismiss, Plaintiff – at the Court’s urging – retained counsel in June 2021. The Court afforded

Plaintiff one last opportunity to amend his complaint so that the Court could address the various

legal issues presented by the Defendants’ motions to dismiss, including the various immunity

defenses asserted by the Defendants. In providing this final chance to amend the pleadings the

Court observed that claims against the individual defendants in their personal capacities were

bereft of legal support and encouraged Plaintiff to dismiss these claims. Indeed, Plaintiff’s

recently fired counsel represented to the Defendants this week that they intended to jettison all

money damages claims against the individuals sued in their personal capacities. Now Plaintiff’s

new attorney is apparently refusing to abide by this agreement and seeking an extension to

reevaluate the case.1

       This delay effects real hardship on the individual defendants. As the Court explained at

the recent status hearing, “any time a person is sued individually, whether they’re indemnified or

not, you know, their livelihoods are at stake, their funds are at stake. You know, it’s a big

thing.” Accordingly, the Court was eager to promptly resolve the immunity defenses asserted in

this case without further delay, and it set a briefing schedule to accomplish that goal. Plaintiff’s

motion for an extension upsets this schedule and only serves to delay the Defendants’ ability to




1
        It is Defendants’ understanding that Plaintiff’s former counsel had drafted an amended
complaint, which as of July 13, 2020 they were prepared to file in accordance with the schedule
set forth in the Court’s scheduling Order.
                                                 2
        Case 1:20-cv-11889-MLW Document 159 Filed 07/15/21 Page 3 of 5




vindicate their immunities from suit. The Court should deny Plaintiff’s new attorney’s request

for a six-week extension on this basis alone.

       Plaintiff’s new attorney’s supposed need for more time is also at odds with his own

personal filings with this Court. Mr. Cornell claims he needs an extension so that he can

evaluate this case. Yet Mr. Cornell has previously sought to participate in this case – on his own

behalf – as amicus curiae. On May 20, 2021, Mr. Cornell filed a motion in this case to express

his personal interest in – and knowledge of – this case. In this filing, he claimed that although he

represented Plaintiff in several other matters pending in this Court, “Mr. Cornell will not be

representing Dr. Ayyadurai, nor will he be compensated in any fashion by him” in this case.2

Because Mr. Cornell is familiar with Plaintiff and previously expressed a desire to participate in

this case based on his own personal knowledge and expertise,3 there is no reason for the Court to

postpone this case – or the resolution of Defendants’ motions to dismiss – any longer. This

motion for an extension should be denied.

                                                Respectfully submitted,

                                                Defendants,

                                                WILLIAM FRANCIS GALVIN, in his official and
                                                individual capacities, MICHELLE TASSINARI, in
                                                her individual capacity, and DEBRA O’MALLEY,
                                                in her individual capacity,

                                                By their attorneys,



2
        Mr. Cornell has represented Plaintiff in the following cases in this Court: Ayyadurai v.
Gawker Media, LLC, 1:16-cv-10853-NMG, Ayyadurai v. Floor64, Inc., 1:17-cv-10011-FDS,
Ayyadurai v. City of Cambridge, 1:18-cv-10772-RWZ, Ayyadurai v. University of
Massachusetts, 1:18-cv-11929-RGS, Ayyadurai v. Kennedy, Jr., 1:20-cv-10881-WGY (filed
May 8, 2020), and Ayyadurai v. Finn, 1:20-cv-10910-WGY (filed May 12, 2020). These last
two cases remain open.
3
        Defendants expect, however, that Mr. Cornell will need to withdraw his request to
participate as amicus curiae should he represent Plaintiff if this case.
                                                  3
        Case 1:20-cv-11889-MLW Document 159 Filed 07/15/21 Page 4 of 5




                                    MAURA HEALEY
                                    ATTORNEY GENERAL

                                    /s/ Adam Hornstine
                                    Anne Sterman (BBO No. 650426)
                                    Adam Hornstine (BBO# 666296)
                                    Assistant Attorneys General
                                    Office of the Attorney General
                                    One Ashburton Place
                                    Boston, MA 02108
                                    617-963-2048
                                    Anne.Sterman@mass.gov
                                    Adam.Hornstine@mass.gov

                                    NATIONAL ASSOCIATION OF STATE
                                    ELECTION DIRECTORS and AMY COHEN,

                                    By their attorneys,

                                    /s/ Nolan J. Mitchell
                                    Nolan J. Mitchell
                                    Quarles & Brady LLP
                                    1701 Pennsylvania Avenue
                                    Suite 700
                                    Washington, D.C. 20006
                                    Telephone: (202) 780-2644
                                    Facsimile: (202) 372-9572
                                    E-mail: Nolan.Mitchell@quarles.com


Date: July 15, 2021




                                       4
        Case 1:20-cv-11889-MLW Document 159 Filed 07/15/21 Page 5 of 5




                                  CERTIFICATE OF SERVICE

        I, Adam Hornstine, Assistant Attorney General, hereby certify that I have this day, July
15, 2021, served the foregoing Report, upon all parties, by electronically filing to all ECF
registered parties.

                                             /s/ Adam Hornstine
                                             Adam Hornstine




                                                5
